ICJ_033_GuardianshipInfantsConvention_NLD_SWE_1958-11-28_JUD_01_ME_03_EN.txt. 102

SEPARATE OPINION OF JUDGE MORENO QUINTANA
[Translation ]

To my great regret, although I am fully in agreement with them
concerning the judgment at which they arrive in this case, I am
unable to share the opinion of the majority of my colleagues who
give as the sole determining reason for their decision the fact that
the Swedish law of June 6th, 1924, on the protective upbringing
of children is of a different nature from the Convention of 1902
which governs the guardianship of infants as between the Nether-
lands and Sweden.

The chief consideration in my mind is that a question of principle
has to be settled, namely, the question whether the ordre public
of one of the Parties in the case can be invoked against an inter-
national Convention which is binding on both Parties. The Appli-
cant in this case attaches fundamental importance to this question,
as also does the Respondent. Decisive as it is for the settlement of
this dispute, the reason first mentioned above does not, in my view,
furnish sufficient ground for a decision on a dispute relating to a
fundamental question of law. I hold a very definite view on this
question, and I must also point out that, far from ruling one another
out, the two grounds supplement each other quite logically. For,
though the Convention in question is not infringed in this case,
because legally it is of a different nature from the law on protective
upbringing, it is the ordre public character of that law which marks
the difference. A law of an entirely different nature could never,
even in an incidental way, impede the complete accomplishment
of an international convention.

Side by side with its function of deciding ‘‘in accordance with
international law such disputes as are submitted to it”, as mentioned
in Article 38, paragraph 1, of its Statute, the International Court of
Justice has also—notwithstanding the limitation which Article 59
prescribes for its decisions—a doctrinal function of the greatest
importance. The Court can and must discharge this function in the
present case with a view to the progressive development of inter-
national law on the question submitted for its consideration con-
cerning the principle of the relationship between ordre public and
an international Convention. Paragraph 1. (d) of Article 38 of the
Statute moreover enjoins the Court to apply “‘the teachings of the
most highly qualified publicists of the various nations, as subsidiary
means for the determination of rules of law’’.

For these reasons, I shall furnish grounds for my separate opin-
ion, which is in favour of the contention advanced by the Respond-
ent, by analyzing the legal scope of the said principle in this case.

51
CONV. OF 1902 (SEP. OPIN. JUDGE MORENO QUINTANA) 103

*
* *

The case before the Court is one which relates to questions within
the domain of private international law. Such a situation was dealt
with by the Permanent Court in its judgment in the Serbian Loans
Case in the following terms:

“Any contract which is not a contract between States in their
capacity as subjects of international law is based on the municipal
law of some country. The question as to which this law is forms
the subject of that branch of law which is at the present day usually
described as private international law, or the doctrine of the conflict
of laws. The rules thereof may be common to several States and
may even be established by international conventions or customs,
and in the latter case may possess the character of true international
law governing the relations between States. But apart from this,
it has to be considered that these rules form part of municipal law.”
(Collection of Judgments, Series A, Nos. 20/21, p. 41.)

These are notions that are applicable to the present case since
treaties which, like that with which it is concerned, are designed
to achieve unification of the rules deriving from the application
to private persons of particular State laws, undeniably have the
character of private international law treaties. The original title:
“Case concerning the guardianship of an infant’ was subsequently,
and very wisely, changed to ‘Case concerning the application
of the Convention of 1902 governing the guardianship of infants”,
and this new title is undoubtedly much more in accord with the
scope of the judgment to be given by the Court in this case.

We are confronted with an intervention of what may properly
be described as public international law in the matter of the inter-
pretation of an international Convention. And it is for the Court,
as a judicial organ, to decide the matter. The Court’s jurisdiction
is clearly established by Article 38, paragraph 1, of the Statute—
to which I have already referred—the imperative character of
which is beyond doubt. A conversion of private international law
into public international law has occurred and this enables the
Court to exercise its judicial powers.

The Court has to adjudicate upon the case of an infant. This
infant was the subject of a measure of protective upbringing taken
by the competent Swedish authorities which, it is argued, falls
outside the legal framework of the Convention and, furthermore,
falls within the ordre public of Sweden. To this the Applicant has
replied that the Respondent is in breach of the Convention which
constitutes the legal norm applicable to the guardianship of infants
of both countries. It is not precisely a denial of justice that the
Applicant alleges against the Respondent, but rather the fact that
a measure deriving from the law of Sweden has been applied to a

52
CONV. OF 1902 (SEP. OPIN. JUDGE MORENO QUINTANA) 104

child whose guardianship is governed by the law of the Netherlands.
In other words, the Netherlands consider that Sweden has violated
her international obligations under the Convention, which provides
that the national law of the infant is the norm applicable to its
guardianship. Without disputing this view, the Respondent con-
tends that the measure adopted is not covered by the Convention,
and that since, in any case, it comes within the domain of ordre
public, it constitutes a bar to the application of the foreign law.

A wise rule on the subject which must serve as a point of depar-
ture for the decision in the present case is supplied by the great
Savigny, in his Systéme du droit romain actuel. The judge, he says,
must apply to each legal relationship the norm which is most in
conformity with the specific and essential nature of that relation-
ship. This law may be the law of a person’s own country or it may
be that of a foreign State. But this principle, which establishes a
uniformity of law between the different States, is subject to an
important restriction—the restriction based upon the existence
of several species of laws of a special nature, including laws which
are positive and strictly compulsory in character, such as those
which are dictated by reason of general interest (publica autoritas)
(see French translation, Paris, 1860, Vol. 8, para. CCCXLIX).

In the present proceedings, the crux of the case is constituted
by the question whether ordre public may validly be invoked against
an international convention. That is to say, the question at issue is
that of the relationship between the application of the 1902 Con-
vention which governs the guardianship of infants and which is
law as between the Netherlands and Sweden, and the measure of
protective upbringing taken by Sweden in respect of Marie Elisabeth
Boll. Both Parties attribute cardinal importance to this, devoting
to it the greater part of their arguments. While the Netherlands
claim that the maintenance of the measure is contrary to the
Convention on the ground that it impedes the full exercise of
guardianship, Sweden contends that she has merely applied her
ordre public in the present case. However, what are involved are
procedures which are of different scope, which are carried out in
two different national legal spheres but which affect one and the
same situation, the custody of the infant. It is on that point that
there is conflict between two laws, the Dutch law on guardianship
and the Swedish law on protective upbringing. Sweden has in no
wise challenged the legal existence of the guardianship instituted
under Netherlands law in accordance with Article x of the Conven-
tion. In its decision of September 16th, 1954, the Norrkôping court
rejected the application to this case of the Swedish law on guardian-
ship. Sweden maintains that her law on the protective upbringing
of infants, of June 6th, 1924, is quite different in object and in
scope from the institution of guardianship, a typical institution of
family law, to which the 1902 Convention relates. But the difference
of the Swedish Law in relation to the 1902 Convention will not

53
CONV. OF 1902 (SEP. OPIN. JUDGE MORENO QUINTANA) 105

of itself enable the Law to override the Convention. To do so it
must fall within the ordre public, a concept which confers upon it
the validity which enables it to extend its legal effects on the inter-
national plane.

The concept of ordre public which is so clear and well defined in
the legal systems derived from the so-called continental law in the
latin countries, does not seem always to be understood in the same
way in other legal systems. As a result, certain of the interpretations
given by the Parties in the present case have become somewhat
distorted. In order to arrive at a legal solution, there is, I think,
no need to construct theories and draw distinctions which merely
confuse the issue. I understand ordre public to be the whole body
of laws and legal instruments whose principles cannot be set at
naught either by special conventions or by a conflicting foreign law.
Its provisions have retrospective effect and definitively acquired
rights cannot be invoked against it. The judges should apply it in
spite of any international convention. It finds its basis in the need
of each State to provide itself with fundamental institutions in the
field of its political and social organization. Those institutions, in
particular, which govern the family, child welfare, inheritance and
public morals, indubitably have this character.

The Swedish Government contends in its Rejoinder (pp. 11 ét
seq.) that its law on protective upbringing falls within the sphere
both of public law and of ordre public. But although the effect of
these two elements may be the same in regard to its invocation as
against the application of a foreign law, what are involved are
different legal concepts. Indeed, public law has a very specific role:
that of providing for the political structure of the State by adjudi-
cating upon interests that are supremely collective. In this connec-
tion, the constitution of a country, its economic system or its social
organization are manifestations of the activity of its public law.
But it is not always easy to draw a hard and fast line between
the two branches of law. A single law, such as that of Sweden
on protective upbringing of children, may reveal aspects of public
law and aspects of private law. It belongs to public law in so far
as it protects children in general; it belongs to private law when it
affects the position of individuals. The concept of ordre public,
being much broader, embraces that of public law. That is why it is
unnecessary in the present case to invoke the scope of public law
in order to show that the protective upbringing of children is one
of the primary institutions of ordre public.

34
CONV. OF 1902 (SEP. OPIN. JUDGE MORENO QUINTANA) 106

In relations which are derived from private international law
there is a principle of the limitation of the authority of a foreign
law. This principle comes into play whenever the foreign law is in
conflict with the ordre public of the country where it is to be applied.
Each State interprets it by virtue of its national legislation accord-
ing to the principles which may at a given moment govern its
social organization. This concept may vary considerably from
State to State, but one common feature is always recognized: the
feature which identifies it with the permanent interests of a nation
when that nation provides for its State function of securing respect
for individual rights. In those circumstances, the full force of the
lex fori which has the character of a law of ordre public remains
unimpaired in the relations flowing from private international law.
In its judgment, which I have already cited, in the Serbian Loans
case the Permanent Court referred to the difficulty of defining ordre
public “a conception the definition of which in any particular
country is largely dependent on the opinion prevailing at any given
time in such country itself...”’ (Collection of Judgemnts, Series A.,
Nos. 20/21, p. 46). The well-known Cuban international lawyer,
Antonio Sanchez de Bustamente, the author of the code of private
international law which bears his name, agrees that laws which
he calls of domestic ordre public, such as those governing the status
and capacity of persons, family relationships, inheritance, etc., ina
State are peremptory in character; they are binding both on per-
sons having their residence in the State and on the nationals of the
State, and prevent the application of a foreign law (Art. 3, para. I).

It has also been suggested that there is a difference between
national ordre public and international ordre public on the ground
that the latter is of wider scope with regard to its invocation against
a foreign law. Many writers recognize that this is so. Others,
including myself, consider that only national ordre public may con-
stitute a bar to the application of a relationship of private inter-
national law. International ordre public operates within the limits
of the system of public international law when it lays down certain
principles such as the general principles of the law of nations and
the fundamental rights of States, respect for which is indispensable
to the legal co-existence of the political units which make up the
international community. The natural society of nations, to which
Francisco de Vitoria looked forward, in the r6th century, the society
which involved the co-existence of perfect communities within a
universal community as propounded by Francisco Suarez in the
following century, the Civitas Maxima described by Christian
Wolff in the 18th century, as constituted by all States on the basis
of a tacit covenant, and the legal community of States bound by
the performance of certain duties, as defined in the last century
by Friedrich Karl von Savigny, are all necessarily based on these
principles and these rights. These principles—we are all quite
familiar with them because they are very limited—and these rights,

55
CONV. OF 1902 (SEP. OPIN. JUDGE MORENO QUINTANA) 107

too, have a peremptory character and a universal scope. On the
one hand, the freedom of the seas, the repression of piracy, the
international continuity of the State, the immunity of jurisdiction
and the rules governing warfare; and on the other hand the
inviolability of treaties, the independence and legal equality of
States. But, in any event, what is involved is a conception that is
entirely different from the one laid before the Court by the Parties
in this case.

Even in the absence of an express reference, any international
agreement laying down rules of private law necessarily runs up
against the concept of national ordve public. No foreign law is
applicable when the principle of the extraterritoriality of laws comes
up against a case that is specifically governed by a local law. And,
by virtue of their sovereignty, States possess at all times the power
to regulate their own ordre public. Authors enjoying universal
authority assert that this is so beyond any doubt. The decisions
of several national courts are also quite decisive on this point.
Teachings in this matter are to be drawn from these authors and
from these decisions. Ovdve public is indissolubly bound up with
the general principles of law recognized by civilized nations
which, under Article 38, paragraph x {c) of the Statute, the
Court is required to apply as a main source of law in discharging
its function of deciding in accordance with international law such
disputes as are submitted to it. This means that the appli-
cation of these principles is the subject of an international under-
taking by all Members of the United Nations and by those States
which have adhered to the Statute of the Court. Jus posteriori
derogat priori says the well-known Roman maxim in accordance
with which Article 103 of the Charter of the United Nations pre-
scribes that, in the event of a conflict between the obligations
imposed on Member-States by the Charter and obligations arising
from any other international agreement, it is the former obligations
that shall prevail. The national ordre public of Sweden consequently
prevails over the provisions of the 1902 Convention which governs
the guardianship of infants as between that country and the Nether-
lands. Moreover, none of the provisions of that Convention, and
none of the opinions expressed in the course of the preparatory
work. for it justify the view that the application of the principle
of ordre public was excluded.

Is the Swedish law on the protection of infants a law of ordre
public or is it not? It regulates in great detail the practical methods
to be employed in the upbringing of infants who fall within the
various categories contemplated in Article 22. In particular, Ar-
ticles 1, 20 and 21 which relate to the protection of children in
each commune, the supervision by the provincial governments

56
CONV. OF 1902 (SEP. OPIN. JUDGE MORENO QUINTANA) 108

with a view to ensuring the welfare of children, and the functions
of the Director-General of Social Affairs, are all provisions of ordre
public. In itself and in so far as the Court is concerned, the Swedish
law in question is no more than a fact. In its Judgment on German
interests in Upper Silesia, the Court said: “From the standpoint of
international law and of the Court which is its organ, municipal
laws are merely facts which express the will and constitute the
activities of States, in the same manner as do legal decisions or
administrative measures” (Collection of Judgments, Series A, No. 7,
p. 19). Consequently the origin of the law, the intention of the
draftsman and the possible results to which it may lead are ques-
tions which do not fall within the jurisdiction of the Court. It is
sufficient for the Court to scrutinize the text of the law in order to
ascertain whether or not it is a law of ordre public. ;

However, before the ordre public of a country may be validly
invoked against an international convention there must exist a
substantive connection between the person concerned and the
territory. The Parties to this case agree—and rightly so—that
permanent residence by a person in a territory can constitute such
a substantive connection. But the Applicant contended that, in
the case of the infant Boll, her residence in Sweden is a forced
residence through the application of the measure of protective
upbringing. No proof however has been brought forward by the
Applicant to show that the residence of the infant in Sweden is
contrary to her personal wish. The Applicant has thought it suffi-
cient to invoke its national law, according to which the domicile
of a ward is chosen by its guardian. No reference has been made to
any expression of a personal desire. In any case, it is to be presumed
—and this is a presumption juris fantum—in the absence of any
proof to the contrary, that the child’s living with her grandparents,
her mother’s parents, in the place where she was born, where she
grew up and where her affections are centred, by no means con-
stitutes a forced residence. Ubi bene, 1b1 patria, says the well-known
maxim.

Fa
* *

The facts and the law in this case appear to be as follows. An
infant born in Sweden, but of Netherlands nationality because
of the nationality of her father and of the nationality acquired by
her mother who was originally Swedish, is placed under a measure
of protective upbringing in the country which she has not left
since her birth. The guardianship of this infant must be governed
by her national law in accordance with a convention between Swe-
den and the Netherlands. This guardianship has been duly establish-
ed by decisions of a Swedish court in the first place and subsequently
by a decision of a Dutch court, but the right of custody of the
infant is impeded by the adoption of this measure of ordre public.
Is this contrary to international law? I do not consider that it
is so. The consequences flowing from legal situations produced

57
CONV. OF 1902 (SEP. OPIN. JUDGE MORENO QUINTANA) I09

by the application of territorial laws are not in opposition to the
obligations flowing from international treaties. This is the special
feature of the present case: it is concerned with a territorial law
the application of which does not debar the application of a con-
vention but affects a de facto situation constituted by the custody
of an infant. ‘ |

Any appraisal of ordre public in international relations is neces-
sarily a matter for interpretation by a court, provided that such
an interpretation does not—to use the words of the Permanent
Court in its advisory opinion concerning Polish postal service in
Danzig-—‘'lead to something unreasonable or absurd” (see /udg-
ments, etc., Series B, No. 11, p. 39). And would the Court’s decision
be unreasonable or absurd if the result of it was to obviate the
transplantation and the suffering of a child who would otherwise
be torn from the arms of her grandparents, carried away far from
the country of her birth and obliged to live in a foreign atmosphere ?
The law is not a metaphysical creation, a consequence of cold and
abstract reasoning of the human mind, which has no regard for
social reality. And States like the Netherlands and Sweden, which
have incorporated rules of private international law in their inter-
national law, surely do not contemplate the application of inhuman
solutions. Our own Court stated in the Anglo-Iranian case that it
could not base itself on a purely grammatical interpretation of the
text and that it must seek the interpretation which is in harmony
with a natural and reasonable way of reading the text (see I.C./.
Reports 1952, p. 104).

The specific facts of the case, which led the Swedish authorities
to take the measures objected to by the Netherlands Government,
are not a subject of disagreement between the Parties. That is why
the Court decided to adopt no position with regard to them. Knowl-
edge of them might, however, have been extremely useful in deter-
mining whether in this particular case Sweden has acted justifiably
in putting Marie Elisabeth Boll under protective upbringing. For,
if this was not the case, I wonder whether the Respondent would
be able, before a judicial organ, to sustain its ordre public to impede
the effects of a foreign law derived from an international convention.
The decision of this Court in the Nottebohm case, in which it
wisely dissociated the questions of nationality and of diplomatic
protection as regard their capacity for functioning independently
in different national judicial systems, allows me to think that they
would (see Z.C.]. Reports 1955, p. 26). Not being cognizant of the
facts, and no denial of justice having been alleged against the
Respondent, I must logically assume that the latter has made a
proper use of its ordre public.

(Signed) Lucio MORENO QUINTANA.

58
